Pottle, J.
The defendant, having carried the plaintiff beyond the point of his destination, was liable to him in damages. But as the evidence showed a mere negligent omission, unaccompanied by any aggravating circumstances, punitive damages were not recoverable. The conduct of the conductor as set forth in the statement of facts was not such as to authorize the jury to find this character of damages against the defendant. Ga. R. Co. v. Benton, 117 Ga. 785 (45 S. E. 70). In the case just, cited the plaintiff testified that the conductor spoke to him roughly, telling him that he would have to get off or pay more money immediately. The trial judge instructed the jury that they might find punitive damages, and the Supreme Court set aside a verdict of $150, on account of this error in the charge, and because the court charged the law now in the Civil Code (1910), § 4504. See also Sappington v. A. & W. P. R. Co., 127 Ga. 178 (56 S. E. 311). The case differs from *525those where a passenger is unlawfully expelled from a train under circumstances of more or less aggravation. In such cases punitive damages are recoverable. Savannah El. Co. v. Badenhoop, 6 Ga. App. 371 (65 S. E. 50). The case was one for nominal damages only.
It is true the plaintiff claimed that he had been made sick on account of having been caught in the rain while on his way from Hardcash to his grandmother’s, but any such damages sustained by him were not the legal and natural consequence of the act of the defendant in carrying him beyond his station. Indeed, it appears from the evidence that he unnecessarily walked back to Hardcash and from thence to his grandmother’s home, when he could have gotten there by a much shorter route. The company was under the duty of putting the plaintiff off at Hardcash; it had assumed no obligation to take him to his grandmother’s residence, two miles in the country, and any injury which he sustained resulting from the fact that he voluntarily walked from Hardcash to his grandmother’s home would be entirely too remote to be the basis of a recovery. See Civil Code (1910), § 4510; Sappington v. A. & W. P. R. Co., supra; Central R. Co. v. Dorsey, 116 Ga. 719 (42 S. E. 1024). The case differs from that of Georgia Ry. & El. Co. v. McAllister, 126 Ga. 447 (54 S. E. 957, 7 L. R. A. (N. S.) 1177), for in that case the plaintiff was put off in a! rain-storm, and, therefore, any injury which she received was the direct consequence of the illegal act.
It was clearly error for the trial judge to charge the jury the provisions of section 4504 of the Civil Code (1910), and especially that portion of the section which provides that “the worldly circumstances of the parties, the amount of bad faith in the transaction,* and all the attendant facts should be weighed.” It has been expressly held by the Supreme Court that the provisions of this section of the code have no application in a case like the present. Ga. R. Co. v. Benton, supra.
The case was tried upon an erroneous theory. The only question which should have been submitted to the jury was as to what amount they should find for the plaintiff as nominal damages for the defendant’s negligent act in failing to stop its train at the station. The defendant admitted the technical breach of duty and its consequent liability for nominal damages. There was, therefore, *526no issue in the ease as to the defendant’s negligence. For this reason, the provisions of the Civil Code (1910), § 2780, relating to the presumption of negligence against the carrier where a person is injured by the running of cars, trains, or other machinery, were wholly inapplicable. Ga. Ry. & El. Co. v. McAllister, 126 Ga. 447 (54 S. E. 957, 7 L. R. A. (N. S.) 1177). Indeed, it is difficult to see how the provisions of this section of the code could be applicable in any case where the sole claim of negligence is that the plaintiff was carried beyond his station. "Under some circumstances, a verdict of $200 might be considered as for a nominal amount, but it can not be said in this case, as matter of law, that the jury intended to find only a nominal verdict. The case having been submitted to them on the theory that they might find punitive damages, and might find damages on account of illness which the plaintiff claimed to have suffered, it is very probably true that the jury intended the verdict of $200 to be compensation for these damages which the plaintiff claimed to have sustained. At any rate this court can not say that this is not true, and the case must be sent back for another trial, in the light of the views expressed in this opinion. Judgment reversed.